Exhibit 23.1 Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Profire Energy, Inc. As independent registered public accountants, we hereby consent to the use of our report dated June 30, 2014, with respect to the consolidated financial statements of Profire Energy, Inc., in its registration statement on Form S-1 relating to the registration of 2,172,405 shares of common stock.We also consent to the reference of our firm under the caption “interests of name experts and counsel” in the registration statement. /s/ Sadler, Gibb & Associates, LLC Salt Lake City, UT July 8, 2014
